Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that he was denied effective assistance of counsel. Upon our review of the evidence, the law, and the circumstances of this case, viewed in totality and as of the time of the representation, we conclude that defendant received meaningful representation (see, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 147). Indeed, three of the four alleged instances of ineffective assistance were caused by defendant’s absence from the trial. (Appeal from Judgment of Supreme Court, Monroe County, Galloway, J. — Criminal Sale Controlled Substance, 1st Degree.) Present — Denman, P. J., Lawton, Hayes, Pigott, Jr., and Scudder, JJ.